I concur in the order of the court and generally in the opinion. Respecting the second count of the accusation, I do not think the attorney of an administrator can with any propriety accept a retainer to prosecute a claim which the administrator has rejected. But in this case it appears that Collins did not enter any default against the administrator whose attorney he was when first employed as attorney for C.H. Robinson, and so, though chargeable with an impropriety, it resulted in no wrong.
When the first administrator was removed the situation was simply this: Collins was attorney for a party desirous of litigating a rejected claim against the estate of a decedent, and the administration was vacant. In such a situation I suppose there is no doubt that an attorney may, for the purpose of enabling his client to prosecute the action, apply in his behalf for the appointment of an administrator, and the administrator being appointed he may act as his attorney generally in all matters in which his client's interest coincides with that of the other creditors, and of the heirs or devisees; that is to say, he may represent the administrator in any proceeding for the discovery or collection of assets, or in the resistance of *Page 21 
unjust or illegal demands. But with respect to his client's demand, I conceive that his duty is very clearly indicated by the provisions of section 1510 of the Code of Civil Procedure, relating to an analogous case. It might not be necessary to serve the summons on the probate judge, but the matter should be called to his attention, so that in the exercise of his discretion he might appoint an attorney to defend the action. It would not be the duty of the attorney to advise the administrator to resist the claim, but it would be his duty to refer him to the judge for instruction as to the proper course to be pursued, and pending action by the judge no default should be taken or judgment entered.